         Case 5:20-cv-01081-SM Document 25 Filed 09/03/21 Page 1 of 9




        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA

CHRISTOPHER JOHNSON,                      )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )
                                          )    Case No. CIV-20-1081-SM
KILOLO KIJAKAZI,                          )
ACTING COMMISSIONER OF                    )
SOCIAL SECURITY,                          )
                                          )
       Defendant.                         )


                 MEMORANDUM OPINION AND ORDER

      Christopher Johnson (Plaintiff) brings this action for judicial review of

the Commissioner of Social Security’s final decision that he was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The parties

have consented to the undersigned Magistrate Judge for proceedings

consistent with 28 U.S.C. § 636(c). Docs. 20, 21.

      Plaintiff asks this Court to reverse the Commissioner’s decision and to

remand the case for further proceedings, arguing the Administrative Law

Judge (ALJ) erred when he “considered the medical opinions” of two

physicians. Doc. 22, at 3. After a careful review of the record, the parties’ briefs,

and the relevant authority, the court reverses the Commissioner’s decision
           Case 5:20-cv-01081-SM Document 25 Filed 09/03/21 Page 2 of 9




finding the ALJ failed to make it clear the portions of the record with which he

found the opinions inconsistent. See 42 U.S.C. § 405(g). 1

I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just [his] underlying impairment.” Lax v. Astrue, 489

F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535 U.S. 212, 218-

19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that he can no longer engage in his prior work activity.”

Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff makes that

prima facie showing, the burden of proof then shifts to the Commissioner to



1      Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the Administrative Record (AR) will
refer to its original pagination.

                                        2
           Case 5:20-cv-01081-SM Document 25 Filed 09/03/21 Page 3 of 9




show Plaintiff retains the capacity to perform a different type of work and that

such a specific type of job exists in the national economy. Id.

      C.      Relevant findings.

              1.    Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 14-34; see 20 C.F.R. § 416.920(a)(4); see also Wall v. Astrue, 561

F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The ALJ

found Plaintiff:

      (1)     had not engaged in substantial gainful activity since
              November 13, 2018, the application date and the amended
              onset date;

      (2)     had the severe impairments of depressive and anxiety
              disorder, obesity, asthma, and seizures;

      (3)     had no impairment or combination of impairments that met
              or medically equaled the severity of a listed impairment;

      (4)     had the RFC [residual functional capacity] 2 for sedentary
              exertion work, with additional restrictions;

      (5)     could not perform any past relevant work;

      (6)     could perform jobs that exist in significant numbers in the
              national economy, such as document specialist, table
              worker, and bench hand; and so,

2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. § 416.945(a)(1).



                                        3
           Case 5:20-cv-01081-SM Document 25 Filed 09/03/21 Page 4 of 9




      (7)     had not been under a disability as defined by the Social
              Security Act since November 13, 2018.

AR 12-21.

              2.    Appeals Council’s findings.

      The SSA’s Appeals Council denied Plaintiff’s request for review, so the

ALJ’s unfavorable decision is the Commissioner’s final decision here. Id. at 1-

6; see Krauser v. Astrue, 638 F.3d 1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.      Review standard.

      The Court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance” and means “only” “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Lax, 489

F.3d at 1084; Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal

quotation marks and citation omitted). A decision is not based on substantial

evidence “if it is overwhelmed by other evidence in the record.” Wall, 561 F.3d

at 1052 (citation omitted). The Court will “neither reweigh the evidence nor

substitute [its] judgment for that of the agency.” Newbold v. Colvin, 718 F.3d

1257, 1262 (10th Cir. 2013) (citation omitted).

                                        4
            Case 5:20-cv-01081-SM Document 25 Filed 09/03/21 Page 5 of 9




       B.      Issue for judicial review.

       Plaintiff argues the ALJ did not adequately explain why he rejected two

opinions from a consultative examiner and a treating physician, relying on

Hamlin v. Barnhart, 365 F.3d 1208, 1217 (10th Cir. 2004). The Court agrees

the ALJ’s terse rejection of these opinions requires remand.

III.   The ALJ failed to specifically highlight the inconsistencies in the
       record when discounting certain physicians’ opinions.

       The ALJ found as to Dr. Kara Rodgers’s opinion:

       The claimant underwent a consultative examination on February
       11, 2019, with Kara Rodgers, Psy.D. Mr. Johnson stated that he
       has been arrested, a few times, for DUI (twice), public intoxication
       and fighting. He denied any current alcohol use, but endorsed
       drinking heavily as a teenager. He denied any history of drug
       abuse; however, he used marijuana regularly and had a medical
       card. His eye contact was good and he ambulated with no evident
       difficulties. He evidenced no psychomotor agitation or retardation.
       His grooming and hygiene were average. He was casually dressed.
       His mental status exam was somewhat remarkable in that he was
       not quite oriented, being unable to give the date, although he was
       able to give the month and year. He also incorrectly gave the name
       of the city. He identified common objects, accurately added three
       single digits, followed a 3-stage command, demonstrated good
       working memory, was able to abstractly reason and had good social
       judgment. The claimant evidenced the ability to tract the course
       and flow of the exam, concentrate, focus and display an adequate
       fund of knowledge. In summary, he endorsed multiple symptoms
       of depression, which seemed to be severe in nature. He also
       struggled with severe anxiety, including panic attacks. He seemed
       to have significant difficulty coping with his symptoms and very
       little motivation and drive due to his depression. He would not
       likely be able to cope with his symptoms in a work environment,
       and his anxiety would most definitely be exacerbated around
       others. He may also have a learning disability or function from
       limited intellectual abilities, which could affect his ability to

                                         5
        Case 5:20-cv-01081-SM Document 25 Filed 09/03/21 Page 6 of 9




      understand, remember and follow through with tasks. Provisional
      diagnoses were major depressive disorder, severe and panic
      disorder. Unspecified personality disorder should be ruled out
      (Exhibit 6F). The opinion was not persuasive because it was not
      expressed in vocationally relevant terms. Moreover, the opinion was
      inconsistent with the overall medical evidence. Specifically, the
      mental status examinations were generally within normal limits.
      During the routine follow up examination on November 18, 2019,
      his speech was coherent and his language was soft. His thought
      processes and associations were normal. He did not have any
      hallucinations or delusions. He was oriented times three. His
      attention and concentration were engaging. His fund of knowledge
      was intact. He was calm and cooperative (Exhibit 11F, page 4).

AR 16-17 (emphasis added), 473-75.

      Plaintiff argues the Commissioner’s arguments cannot support findings

the ALJ did not make. Doc. 24, at 2. The ALJ selected one treatment record

and referred to other mental status examinations. AR 17. The November 18,

2019 record (prepared by Dr. Ardis), while labeled a “routine follow up,” id. at

581, indicated worsening fatigue, depression, noted Plaintiff’s established

anxiety, and increased a prescription for Abilify. Id. at 583.

      While the opinion “was not expressed in vocationally relevant terms,” it

expressed certain limiting factors, although not quantified. Id. at 17. While

the ALJ correctly noted the recommended limiting factors, the Commissioner’s

proposed reasons to reject the vocational opinion were not those the ALJ

offered. See Doc. 23, at 10-11; Haga v. Astrue, 482 F.3d 1205, 1207-08 (10th

Cir. 2007) (noting that where an ALJ “did not provide” the Commissioner’s



                                        6
        Case 5:20-cv-01081-SM Document 25 Filed 09/03/21 Page 7 of 9




proffered explanations, the court “may not create or adopt” such “post-hoc

rationalizations to support the ALJ’s decision”).

      As to Dr. Janita Ardis’s opinion, the ALJ found:

      On August 30, 2019, Janita Ardis, M.D., noted the claimant
      experienced mood disorder. Dr. Ardis opined the claimant had
      extreme limitations on his ability to carry out detailed
      instructions. The claimant had marked limitations in his ability to
      make judgments on simple work related decisions and understand
      and remember detailed instructions. The claimant had moderate
      limitations in his ability to understand, remember and carry out
      short, simple instructions. The claimant had extreme limitations
      in his ability to respond appropriately to changes in a routine work
      setting and work pressure in a usual work setting. The claimant
      had marked limitations in his ability to interact appropriately with
      the public, supervisors and coworkers. The claimant was unable to
      manage his benefits in his/her own benefits [sic] (Exhibit 9F). The
      opinion was not persuasive because it was inconsistent with the
      overall medical record. As previously noted, the claimant had a
      routine follow up examination on November 18, 2019, with
      complaints of depression and fatigue. His speech was coherent and
      his language was soft. His thought processes and associations were
      normal. He did not have any hallucinations or delusions. He was
      oriented times three. His attention and concentration were
      engaging. His fund of knowledge was intact. He was calm and
      cooperative (Exhibit 11F, page 4).

AR 18 (emphasis added), 563-64.

      The ALJ relied on the overall record and the November 18, 2019 follow-

up examination in his finding the opinion not persuasive. In support, the

Commissioner argues the ALJ’s analysis need not “separately cite and discuss

each” piece of conflicting evidence, “[b]ecause all of the other treatment records




                                        7
        Case 5:20-cv-01081-SM Document 25 Filed 09/03/21 Page 8 of 9




document similar findings” to the November 18, 2019 examination. Doc. 23, at

7 (citing Howard v. Barnhart, 379 F.3d at 945, 947 (10th Cir. 2004)).

      In Howard, the court noted that “none of the record medical evidence

conflicts with the ALJ’s conclusion that claimant can perform light work,” so

“the need for express analysis is weakened.” 379 F.3d at 947. Here, the RFC

gave a variety of nonexertional restrictions, but Dr. Ardis’s opinion also gives

extreme limitations on Plaintiff’s ability to respond to changes in a work

setting and marked limitations on his ability to interact appropriately with

supervisors/coworkers. AR 18. These are not included in the RFC, and the ALJ

did not give a more specific explanation as to why. And the ALJ did not discuss

all the relevant mental health medical evidence in “some detail” as in Howard.

379 F.3d at 947. The ALJ’s lack of explanation renders the ALJ’s proffered

rationales legally insufficient. Hamlin, 365 F.3d at 1217 (noting that the ALJ’s

rejection of a doctor’s opinion as “inconsistent with the overall case record,”

was insufficient because the ALJ did not “specifically highlight those portions

of the record with which [the physician’s] opinion was allegedly inconsistent”). 3



3     The Court also notes the ALJ’s consideration of Plaintiff’s mental
impairments, which he reviewed when assessing whether Plaintiff’s
impairments met the criteria of listings 12.04 and 12.06. AR 14. He found that,
while Plaintiff had normal “thought processes and associations,” there were
mild limitations to his “understanding, remembering, [and] applying
information,” relying on Dr. Ardis’s November 18, 2019 examination record
and Dr. Rodgers’s opinion. Id. He also found Plaintiff had a moderate

                                        8
        Case 5:20-cv-01081-SM Document 25 Filed 09/03/21 Page 9 of 9




IV.   Conclusion.

      Based on the above, the Court reverses and remands the Commissioner’s

decision.

      ENTERED this 3rd day of September, 2021.




limitation in interacting with others, relying on his testimony. Id. The ALJ
determined Plaintiff had a moderate limitation in “concentrating, persisting,
or maintaining pace,” again relying on the November 18, 2019 record. Id.
Finally, the ALJ found the record showed a mild limitation in “adapting or
managing oneself.” Id. That the ALJ relied on these opinions to bolster his
conclusions provides no helpful evidence that would support his lack of
explanation under Hamlin.



                                     9
